DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
3.         The information disclosure statement (IDS), filed on 03/30/21 and 12/19/19 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
4.        Applicant’s election without traverse of claims 1-16 directed to a polymer in the reply filed on 01/04/22 is acknowledged.
5.        Applicant’s fail to elect species in the reply filed on 01/04/22. However, during a telephone conversation with Nathan Stacy on 01/24/22 a provisional election was made without traverse for the species: Poly (N-pyrrolidine acrylamide-co-N piperidine acrylamide)-thioglycolic acid (Example 1). Affirmation of this election must be made by applicant’s in replying this Office action.

Scope of the Elected Invention
6.         Claims 1-22 are pending in this application.  Claims 2-5, 9, 14, 16 are directed to the non-elected species and claims 17-22 are directed to the non-elected invention. Accordingly, claims 2-5, 9, 14, 16-22 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference, which anticipates one group, would not render obvious the other.    
           The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1, 6-8, 10-13, 15 are drawn to a polymer and species: Poly (N-pyrrolidine acrylamide-co-N piperidine acrylamide)-thioglycolic acid.

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.         Claims 1, 6-8, 10-13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the presentation of substituents are not proper. For example, in one instance the substituents are presented as ‘chosen from A, B, and C’ or ‘selected from A, B, or C’ and in another instance the substituents are presented as ‘chosen from A, B, or C’ or ‘chosen from A, B, and C, or combination thereof.’ The metes and bounds cannot be ascertained because the conjunctions “and” and “or” leads to different interpretation. Accordingly, the claim 1 is indefinite. The same statement applies to claims 11, 13. Applicants should properly present the substituents in the Markush form. A proper Markush groups may be recited as "a material selected from the group consisting of A, B and C" or "wherein the material is A, B or C." See MPEP § 2173.05(h).
           In claim 1, the recitation “-OH” is repeated for R3.
           Claims 6-8, 10-13, 15 depends from rejected claim 1.
           Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.       Claims 1, 6-8, 10-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majnouni (US 2017/0321108; IDS filed on 12/19/19).
           Regarding claims 1, 6-8, 10-13, 15, Majnouni discloses a copolymer of formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale






synthesized from the equimolar amount of N-acryloylpiperidine and N-acryloylpyrrolidine in the presence of thioglycolic acid chain terminating agent (table 1, example 9) anticipates the claims 1, 6-8, 10-13, 15 features. 

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766